PER CURIAM.
Appellant, Southern Pine Isle Corporation, plaintiff in the trial court, appeals *113from an order granting the defendant’s motion for summary judgment with prejudice and denial of plaintiff’s motion for rehearing on such motion for summary judgment.
Plaintiff’s complaint was comprised of two counts, the first for fraud and the latter for breach of contract arising out of an alleged failure by the defendant bank close a loan based on a written commitment by the defendant bank to the plaintiff.
A careful review of the complaint, supporting affidavits and depositions relating to the evidentiary matters on the motion for summary judgment and the petition for rehearing thereon disclosed that there were genuine issues of material fact as to both counts of the complaint. Therefore, the order granting the motion for summary judgment is reversed; the order of dismissal with prejudice is vacated, and the cause is reinstated. Holl v. Talcott, Fla. 1966, 191 So.2d 40.
Reversed and remanded with directions.